Exhibit Execution Copy INDENTURE between FORD CREDIT AUTO OWNER TRUST 2009-B, as Issuer and THE BANK OF NEW YORK MELLON, as Indenture Trustee Dated as of May 1, 2009 TABLE OF CONTENTS ARTICLE I USAGE AND DEFINITIONS 1 Section 1.1 Usage and Definitions 1 Section 1.2 Incorporation by Reference of Trust Indenture Act 1 ARTICLE II THE NOTES 2 Section 2.1 Form. 2 Section 2.2 Execution, Authentication and Delivery. 2 Section 2.3 Tax Treatment 3 Section 2.4 Registration; Registration of Transfer and Exchange. 3 Section 2.5 Mutilated, Destroyed, Lost or Stolen Notes. 6 Section 2.6 Persons Deemed Owners 7 Section 2.7 Payment of Principal and Interest. 7 Section 2.8 Cancellation 7 Section 2.9 Release of Collateral 8 Section 2.10 Book-Entry Notes 8 Section 2.11 Definitive Notes 9 Section 2.12 Authenticating Agents. 9 Section 2.13 Note Paying Agents. 10 ARTICLE III COVENANTS AND REPRESENTATIONS 10 Section 3.1 Payment of Principal and Interest 10 Section 3.2 Maintenance of Office or Agency 10 Section 3.3 Money for Payments To Be Held in Trust. 10 Section 3.4 Existence 12 Section 3.5 Protection of Collateral. 12 Section 3.6 Performance of Obligations; Servicing of Receivables. 13 Section 3.7 Negative Covenants 13 Section 3.8 Opinions as to Collateral. 14 Section 3.9 Annual Statement as to Compliance 14 Section 3.10 Consolidation and Merger; Sale of Assets 15 Section 3.11 Successor or Transferee. 16 Section 3.12 No Other Activities 16 Section 3.13 Further Instruments and Acts 16 Section 3.14 Restricted Payments. 16 Section 3.15 Notice of Events of Default 16 Section 3.16 Representations and Warranties of the Issuer as to Security Interest 17 Section 3.17 Audits of the Issuer 18 Section 3.18 Representations and Warranties of the Issuer 18 ARTICLE IV SATISFACTION AND DISCHARGE 19 Section 4.1 Satisfaction and Discharge of Indenture. 19 ARTICLE V REMEDIES 19 Section 5.1 Events of Default. 19 Section 5.2 Acceleration of Maturity; Rescission and Annulment. 20 Section 5.3 Collection of Indebtedness by the Indenture Trustee. 21 i Section 5.4 Trustee May File Proofs of Claim. 21 Section 5.5 Trustee May Enforce Claims Without Possession of Notes. 22 Section 5.6 Remedies; Priorities. 22 Section 5.7 Optional Preservation of the Collateral 24 Section 5.8 Limitation of Suits. 24 Section 5.9 Unconditional Rights of Noteholders to Receive Principal and Interest 25 Section 5.10 Restoration of Rights and Remedies 25 Section 5.11 Rights and Remedies Cumulative 25 Section 5.12 Delay or Omission Not a Waiver 26 Section 5.13 Control by Controlling Class of Noteholders 26 Section 5.14 Waiver of Defaults and Events of Default. 26 Section 5.15 Undertaking for Costs 26 Section 5.16 Waiver of Stay or Extension Laws 27 Section 5.17 Performance and Enforcement of Certain Obligations. 27 ARTICLE VI THE INDENTURE TRUSTEE 28 Section 6.1 Duties of Indenture Trustee. 28 Section 6.2 Rights of Indenture Trustee. 29 Section 6.3 Individual Rights of Indenture Trustee 30 Section 6.4 Indenture Trustee's Disclaimer 30 Section 6.5 Notice of Defaults 30 Section 6.6 Reports by Indenture Trustee. 30 Section 6.7 Compensation and Indemnity. 32 Section 6.8 Replacement of Indenture Trustee. 33 Section 6.9 Successor Indenture Trustee by Merger. 34 Section 6.10 Appointment of Separate Indenture Trustee or Co-Indenture Trustee. 35 Section 6.11 Eligibility; Disqualification. 36 Section 6.12 Preferential Collection of Claims Against Issuer 36 Section 6.13 Audits of the Indenture Trustee 36 Section 6.14 Representations and Warranties of the Indenture Trustee 36 Section 6.15 Duty to Update Disclosure 38 ARTICLE VII NOTEHOLDERS' LISTS AND REPORTS 38 Section 7.1 Names and Addresses of Noteholders 38 Section 7.2 Preservation of Information; Communications to Noteholders. 38 Section 7.3 Reports by Issuer. 39 Section 7.4 Reports by Indenture Trustee. 39 ARTICLE VIII ACCOUNTS, DISBURSEMENTS AND RELEASES 39 Section 8.1 Collection of Money 39 Section 8.2 Trust Accounts; Distributions and Disbursements. 40 Section 8.3 General Provisions Regarding Bank Accounts. 42 Section 8.4 Release of Collateral. 42 ARTICLE IX SUPPLEMENTAL INDENTURES 43 Section 9.1 Supplemental Indentures Without Consent of Noteholders. 43 ii Section 9.2 Supplemental Indentures with Consent of Noteholders. 45 Section 9.3 Execution of Supplemental Indentures 46 Section 9.4 Effect of Supplemental Indenture 46 Section 9.5 Conformity with Trust Indenture Act 46 Section 9.6 Reference in Notes to Supplemental Indentures 46 ARTICLE X REDEMPTION OF NOTES 47 Section 10.1 Redemption. 47 ARTICLE XI MISCELLANEOUS 48 Section 11.1 Compliance Certificates and Opinions, etc. 48 Section 11.2 Form of Documents Delivered to Indenture Trustee. 49 Section 11.3 Acts of Noteholders. 50 Section 11.4 Notices, etc., to Indenture Trustee, Issuer and Rating Agencies. 50 Section 11.5 Notices to Noteholders; Waiver. 51 Section 11.6 Conflict with Trust Indenture Act 51 Section 11.7 Benefits of Indenture 52 Section 11.8 GOVERNING LAW 52 Section 11.9 Submission to Jurisdiction 52 Section 11.10 WAIVER OF JURY TRIAL 52 Section 11.11 Severability 52 Section 11.12 Counterparts 52 Section 11.13 Headings 52 Section 11.14 Issuer Obligation 52 Section 11.15 Subordination of Claims against the Depositor. 53 Section 11.16 No Petition 53 Exhibit A Form of Class A Note A-1 Schedule A Schedule of Receivables SA-1 iii CROSS REFERENCE TABLE1 TIA Indenture Section Section 310 (a) 6.11; 6.14 (b) 6.8; 6.11 (c) N.A. 311 (a) 6.12 (b) 6.12 (c) N.A. 312 (a) 7.1; 7.2 (b) 7.2 (c) 7.2 313 (a) 7.4 (b) 7.4 (c) 7.4 (d) 7.4 314 (a) 3.9, 7.3 (b) 3.8, 11.13 (c)(1) 11.1 (c)(2) 11.1 (c)(3) 11.1 (d) 11.1 (e) 11.1 315 (a) 6.1 (b) 6.5 (c) 6.1 (d) 6.1 (e) 5.15 316 (a)(1)(A) 5.13 (a)(1)(B) 5.14 (a)(2) N.A. (b) 5.9 (c) N.A 317 (a)(1) 5.4 (a)(2) 5.4 (b) 3.3 318 (a) 11.6 1 Note:This Cross Reference Table is not deemed, for any purpose, to be part of this Indenture. 2 N.A. means Not Applicable. iv Exhibit Execution
